DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/06/2021, wherein claims 1-10 are pending in the present application, claims 1, 5, 8 being independent. The present Application is a CONTINUTATION of PCT/CN2018/098941 with a filing date of 08/06/2018. The Examiner notes that no certified copy of the foreign priority application has been received. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140010143 to Barrett (hereinafter d1) in view of United States Patent Application Publication US-20110170436 to Doan et al (hereinafter d2).
Regarding claim 1, as to the limitation “A method for reducing co-channel interference, comprising:” d1 discloses various techniques in the field of wireless communication (see d1 para. 0001)  related to reducing interference (see d1 para. 0012) wherein the techniques are embodied as a device (see d1 Fig.5) including a relay eNB (see d1 Fig. 5 element 124) with elements controller (i.e. processor),  (see Fig. 5 element 42, para. 0033) which control the device to execute a method (see d1 para. 0054);
as to the limitation “receiving, by a relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and the ReNB” d1 discloses a system which includes both relay and donor eNodeBs (see d1 para. 0012), wherein the ReNB is adapted to receive a timing advance value from the DeNB (see d1 para. 0042, Fig. 8a,b); 
as to the limitation “and adjusting, based on the propagation delay, timing parameters for sending uplink data and receiving downlink data by the ReNB, wherein the timing parameters are delays of the ReNB relative to the DeNB” d1 discloses adjusting timing parameters for tx/rx based on the received timing advance values (see d1 para. 0040, 0042, 0046-0047).
as to the limitation “receiving, by a relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and the ReNB” d1 discloses propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062), however specific recitation of receiving…a propagation delay from a donor eNodeB (DeNB)is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses reception of propagation delay see d1 para. 0080) as applied to synchronization (see d2 para. 0080), among other relevant disclosure throughout d2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The method according to claim 1, wherein the adjusting, based on the propagation delay, timing parameters for sending uplink data and receiving downlink data by the ReNB comprises: delaying timing of receiving the downlink data by the ReNB by a specified time value of receiving downlink data by the DeNB, and advancing timing of sending the uplink data by the ReNB by a specified time value of sending uplink data by the DeNB” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose adjusting by advancing or retarding timing based on timing advance values (see d1 para. 0040-0041,  Fig.8 para. 0047-0048, 0055) .
Regarding claim 3, as to the limitation “The method according to claim 2, wherein the specified time value is the propagation delay” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062; d2 para. 0080).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method according to claim 1, wherein the propagation delay is determined in the following manner: the DeNB detects and receives an arrival time of a sounding reference signal (SRS) that is sent by user equipment (UE) to determine a timing advance (TA) value, and determines the propagation delay based on the TA value; or the DeNB determines the propagation delay based on a physical distance between the ReNB and relay UE” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose use of SRS for propagation delay  (see d1 para. 0044; d2 para. 0054, 0066, 0080) and determining delay based on a physical distance (see d1 Fig. 8, para. 0040-0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “An apparatus for reducing co-channel interference, comprising at least one processor and a memory coupled to the at least one processor, the at least one processor being configured to:” d1 discloses various techniques in the field of wireless communication (see d1 para. 0001)  related to reducing interference (see d1 para. 0012) wherein the techniques are embodied as a device (see d1 Fig.5) including a relay eNB (see d1 Fig. 5 element 124) with elements controller (i.e. processor),  (see Fig. 5 element 42, para. 0033) which control the device to execute a method (see d1 para. 0054);
as to the limitation “receive, a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB” d1 discloses a system which includes both relay and donor eNodeBs (see d1 para. 0012), wherein the ReNB is adapted to receive a timing advance value from the DeNB (see d1 para. 0042, Fig. 8a,b); 
as to the limitation “and adjust, based on the propagation delay, timing parameters for sending uplink data and receiving downlink data by the ReNB, wherein the timing parameters are delays of the ReNB relative to the DeNB” d1 discloses adjusting timing parameters for tx/rx based on the received timing advance values (see d1 para. 0040, 0042, 0046-0047).
as to the limitation “receive, a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB” d1 discloses propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062), however specific recitation of receiving…a propagation delay from a donor eNodeB (DeNB)is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses reception of propagation delay see d1 para. 0080) as applied to synchronization (see d2 para. 0080), as well as a device with a processor and memory (see d2 para. 0096) among other relevant disclosure throughout d2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 6, as to the limitation “The apparatus according to claim 5, wherein the at least one processor being further configured to: delay timing of receiving the downlink data by the ReNB by a specified time value of receiving downlink data by the DeNB, and advance timing of sending the uplink data by the ReNB by a specified time value of sending uplink data by the DeNB” d1 in view of d2 disclose claim 5 as set forth above, d1 in view of d2 also disclose adjusting by advancing or retarding timing based on timing advance values (see d1 para. 0040-0041,  Fig.8 para. 0047-0048, 0055) .
Regarding claim 7, as to the limitation “The apparatus according to claim 6, wherein the specified time value is the propagation delay” d1 in view of d2 disclose claim 6 as set forth above, d1 in view of d2 also disclose propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062; d2 para. 0080).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “A non-transitory computer-readable storage medium, comprising a program, wherein when being executed by a processor, the following steps are performed:” d1 discloses various techniques in the field of wireless communication (see d1 para. 0001)  related to reducing interference (see d1 para. 0012) wherein the techniques are embodied as a device (see d1 Fig.5) including a relay eNB (see d1 Fig. 5 element 124) with elements controller (i.e. processor),  (see Fig. 5 element 42, para. 0033) which control the device to execute a method (see d1 para. 0054);
as to the limitation “receiving, a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB” d1 discloses a system which includes both relay and donor eNodeBs (see d1 para. 0012), wherein the ReNB is adapted to receive a timing advance value from the DeNB (see d1 para. 0042, Fig. 8a,b); 
as to the limitation “and adjusting, based on the propagation delay, timing parameters for sending uplink data and receiving downlink data by the ReNB, wherein the timing parameters are delays of the ReNB relative to the DeNB” d1 discloses adjusting timing parameters for tx/rx based on the received timing advance values (see d1 para. 0040, 0042, 0046-0047).
as to the limitation “receiving, a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB” d1 discloses propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062), however specific recitation of receiving…a propagation delay from a donor eNodeB (DeNB)is not specifically disclosed, attention is directed to d2. D2, in the same field of endeavor of wireless communication, discloses reception of propagation delay see d1 para. 0080) as applied to synchronization (see d2 para. 0080), as well as a device with a processor and memory which execute a computer readable medium (see d2 para. 0094-0096) among other relevant disclosure throughout d2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 9, as to the limitation “The non-transitory computer-readable storage medium according to claim 8, wherein the following steps are further performed: delaying, timing of receiving the downlink data by the ReNB by a specified time value of receiving downlink data by the DeNB, and advance timing of sending the uplink data by the ReNB by a specified time value of sending uplink data by the DeNB” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose adjusting by advancing or retarding timing based on timing advance values (see d1 para. 0040-0041,  Fig.8 para. 0047-0048, 0055) .
Regarding claim 10, as to the limitation “The non-transitory computer-readable storage medium according to claim 9, wherein the specified time value is the propagation delay” d1 in view of d2 disclose claim 9 as set forth above, d1 in view of d2 also disclose propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062; d2 para. 0080).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of reception of propagation delay, as disclosed by d2.  Furthermore, one of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving synchronization (see d2 para. 0080). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable advantages or results including improved synchronization, noted above with no undue experimentation, wherein techniques were known in the art as of the effective filing date, and are implemented to achieve the functionality in a similar manner. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170195920 A1 to Fan et al discloses transmission coordination on a wireless backhaul path. The wireless backhaul path comprises at least a network node and its upstream node and downstream node. The method comprises, at the network node: determining (S410) a subframe allocation for transmissions to and from the network node; and transmitting (S420) to the downstream node an instruction to insert a Guard Period (GP) into a first subframe from the downstream node to the network node based on the determined subframe allocation, so as to avoid interference on the first subframe from a subframe immediately following the first subframe.
US 20110222428 A1 to Charbit et al. discloses relay node is a node capable of wirelessly communicating with at least one communication device within the coverage thereof. A set up procedure for the communication link is initiated such that the relay node acts as a communication device towards the station, the set up procedure being initiated according to a set up procedure between the station and communication devices accessing the station directly. Communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device.
US 20110090808 A1 to Chen et al discloses determining transport block sizes for relaying backhaul subframes from a relay node to a donor base station are described. A transport block size may be adjusted at a relay node by an adjustment factor. The adjustment factor may be based on parameters such as propagation delay between the relay node and donor base station, a multiplexing configuration of control and data information in a relay node subframe, a switching time in a relay node subframe between a downlink and an uplink partition of the subframe, and/or other channel or configuration characteristics.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643